Pee Cueiam.
Plaintiff was employed as an iron worker by the Garrison Company, who subcontracted to construct the walls and roof of a building. Defendant Butler Manufacturing Company was the supplier of the wall and roofing material for the job. The roofing panels were lightly oiled prior to shipment to the job site to prevent corrosion. Plaintiff was injured when he slipped and fell while working on the apex of the roof.
Plaintiff sued alleging that defendant Butler was negligent in designing the pitch of the roof, and in applying oil to the roof sheeting. The plaintiff admitted upon deposition that prior to his injury he had worked on the roof and was aware of the roofs pitch and the light oil on the iron roof panels.
The trial judge granted defendant’s motion for summary judgment, finding that there was no genuine issue as to any material fact, GCR 1963, 117, and relying in his opinion on Fisher v Johnson Milk Co, Inc, 383 Mich 158; 174 NW2d 752 (1970). Plaintiff appeals. In Fisher, Justice Dethmers, speaking for a majority of the court stated:
"If the manufacturer does everything necessary to make the machine function properly for the purpose for which it is designed, if the machine is without any latent defect, and if its functioning creates no danger or peril that is not known to the user, then the manufacturer has satisfied the law’s demands.” p 162.
We have carefully reviewed the record, briefs, and arguments and conclude that the Fisher, supra, standards are determinative. The oil coating was necessary for the panel’s designed purpose, protection from the elements. Any danger was obvious and appreciated by plaintiff. Since there was no genuine issue as to any of those material *89facts, the trial court properly ruled that defendant breached no legally recognizable duty to plaintiff and was entitled to summary judgmént.
Affirmed.